Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: in the remarks dated 01/25/2022 the applicant argues that the reaction material pouch of Cho is not a “flat thin porous substrate” as required by the amended claims dated 01/25/2022, furthermore the applicant argues that secondary reference Bommaraju cannot remedy the deficiencies of Cho. The applicant’s arguments are persuasive. Newly discovered prior art Koiso et. al (US 5,425,975) discloses a heating pad formed from a flat porous substrate [reference character 5 in Fig. 2] that is impregnated with a metal powder [reference character 4 in Fig. 2]. However, the heating pad of Koiso is activated upon exposure to air and not a liquid reactant, as required by both the claims and primary reference Cho, and as such there would be no reason to modify Cho to utilize the heating pad of Koiso in order to meet the limitations of the amended claims; therefore, the application should be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762